Order entered October 20, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01284-CR
                                    No. 05-15-01285-CR

                        LATOYA DENISE MCMULLEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F14-24837-U, F14-24545-U

                                          ORDER
       The Court GRANTS the April 19, 2016 motion of Bruce C. Kaye for leave to withdraw

as appointed counsel on appeal.

       We ORDER the Clerk of the Court to STRIKE the Anders brief.

       We ORDER the trial court to appoint new counsel to represent Latoya Denise McMullen

on these appeals. We ORDER the trial court to file a supplemental clerk’s record, within

THIRTY DAYS from the date of this order, that contains written notification of the name of the

new court-appointed attorney and the date of appointment.
       We DIRECT the Clerk of the Court to send a copy of this order to Latoya Denise

McMullen, Bookin No. 15051446, Dallas County Jail, North Toer 7W09, P. O. Box 660334,

Dallas, Texas, 75266-0334.

       These appeals are ABATED to allow the trial court to comply with the above order.

These appeals shall be reinstated thirty days from the date of this order or when the written

notification of new court-appointed counsel is received, whichever is earlier.

                                                     /s/     MOLLY FRANCIS
                                                             JUSTICE